UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


GARY PEEPLES,                           
                 Plaintiff-Appellant,
                v.
                                              No. 02-1848
COASTAL OFFICE PRODUCTS,
INCORPORATED,
               Defendant-Appellee.
                                        
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
                  Andre M. Davis, District Judge.
                       (CA-01-1241-AMD)

                      Argued: April 4, 2003

                      Decided: May 7, 2003

  Before WIDENER, WILKINSON, and MOTZ, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

ARGUED: Paul Francis Evelius, WRIGHT, CONSTABLE &
SKEEN, L.L.P., Baltimore, Maryland, for Appellant. Darrell Robert
VanDeusen, KOLLMAN & SAUCIER, P.A., Baltimore, Maryland,
for Appellee.
2                PEEPLES v. COASTAL OFFICE PRODUCTS
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Plaintiff Gary Peeples alleged that he was fired in violation of the
Family Medical Leave Act (FMLA) when he took more then three
weeks off of work to deal with feelings of depression and anxiety. His
employer Coastal Office Products, Inc., asserts that Peeples failed to
comply with the terms of the Act and left them with no choice but to
terminate his employment. The FMLA creates a scheme which bal-
ances an employee’s need for leave with his employer’s need to plan
for staffing shortages and workplace demands. Peeples failed to work
within the FMLA framework and to meet his burden of providing suf-
ficient information to Coastal. We thus affirm the judgment of the dis-
trict court and dismiss Peeples’ claims.

                                  I.

   Peeples was employed by Coastal Office Products, Inc., a small
computer services company, from April 1995 until April 2000. He
began his career with Coastal as a service technician and was eventu-
ally promoted to Assistant Hardware Services Manager and, in late
January 2000, to Hardware Services Manager. Hardware Services is
Coastal’s largest and busiest department and Peeples was given a sub-
stantial pay increase when he assumed the manager position.

   Almost immediately upon becoming Hardware Services Manager,
Peeples began to feel anxious about the job and all of his new respon-
sibilities. By early March, Peeples felt overwhelmed by the work and
began experiencing symptoms of depression and anxiety. On March
10, he left work early complaining that he felt ill. Peeples did not
return to Coastal after this date.

  After leaving the office on March 10, Peeples went to the emer-
gency room at Carroll County General Hospital where he underwent
                 PEEPLES v. COASTAL OFFICE PRODUCTS                    3
a psychiatric consultation. Peeples was discharged that day with
instructions and a note specifying that he was not to return to work
for a week. Under the heading marked "restrictions," the note said
"none." Peeples faxed this note to his boss Matt Ziskind on Monday,
March 13.

   On March 17, Peeples saw his primary care physician Dr. Randi
Braman. Following this appointment, Dr. Braman faxed Ziskind a
"Sick Slip" stating that Peeples "needs follow-up appointments [and]
medication adjustment — not yet ready to resume work." Peeples also
called Ziskind telling him he still needed time off, but he did not spec-
ify why.

  Later that week, Ziskind called Peeples and inquired as to how he
was doing. Peeples told Ziskind that he would have no further infor-
mation until he saw a thyroid doctor. Peeples did not mention to
Ziskind that he would be seeing a psychologist the next day and gave
Ziskind no information as to what, if any, medical condition he might
be suffering from. During this time, Ziskind was performing both his
own job tasks and the tasks Peeples would have been performing as
Hardware Services Manager.

   On Monday, March 27, Ziskind e-mailed Peeples to explore
whether Peeples might be able to perform some of his job functions
from home. Peeples initially failed to respond to this inquiry at all,
and when Ziskind followed up, responded that he would be unable to
do any work from home. Peeples also reported that he had upcoming
appointments with a sleep specialist and a thyroid specialist, and reit-
erated that he did not know when he might return to work. He did not
tell Ziskind that he was suffering from anxiety due to the stress of his
new job.

   Unsure how to proceed, Ziskind then contacted Coastal’s Human
Resources Director Kimberly Hock to see about potential alternate
coverage for Peeples’ position. On Thursday, March 30, Hock spoke
to Peeples by telephone to determine the extent of Peeples’ restric-
tions and whether there was any sort of work that he could do for
Coastal at that time. Peeples told Hock that he did not know when he
would be able to return to work, that he could do nothing related to
his job, and that he was "leaning toward" not returning to Coastal as
4                PEEPLES v. COASTAL OFFICE PRODUCTS
a manager. At the end of the conversation, Hock asked Peeples to
keep her informed as to his condition and status. At no time during
their conversation did Peeples mention to Hock that he was suffering
from depression.

   Coastal’s COO Harold Clasing sent an e-mail to Peeples on April
3, 2000, again trying to assess whether Peeples planned or would be
able to return to work. In the e-mail, Clasing requested a conference
call with Peeples and Dr. Braman. Peeples declined to be involved in
the call, but he gave Clasing permission to speak to Dr. Braman,
which Clasing did on April 4. Braman told Clasing that she had been
seeing Peeples for "agitation, insomnia, anxiety and some [symptoms]
of depression." Clasing asked Dr. Braman if there were any general
or specific restrictions on Peeples’ ability to work. Dr. Braman
responded that there were none, but that Peeples could not work at
Coastal. Based on this conversation, Clasing determined that Peeples
had abandoned his job and that there was no likelihood of his return-
ing to work at Coastal. Clasing, on behalf of Coastal, informed Pee-
ples of his termination on April 5, 2000, by e-mail and letter.

   On April 25, Peeples filed a charge of disability discrimination
with the EEOC. Peeples also filed a complaint with the U.S. Depart-
ment of Labor alleging that Coastal failed to provide him with FMLA
leave. Peeples then brought this action against Coastal alleging that
the company discharged him in violation of the FMLA and ADA.
After the filing of cross-motions for summary judgment, the district
court denied both plaintiff’s and defendant’s motions for summary
judgment on the FMLA claims, but granted summary judgment for
Coastal on the ADA claims.1 On May 22, 2002, the district court
granted summary judgment to defendant as to all remaining claims
and denied plaintiff’s motion for recusal.2 See Peeples v. Coastal
    1
     We agree with the district court that Peeples’ claims under the ADA
are wholly without merit. There is no evidence in the record that Peeples
was substantially limited in performing a major life activity or that
Coastal perceived him as such. Moreover, Peeples’ retaliation claim fails
because the record reveals that he was not engaged in a protected activ-
ity.
   2
     We likewise see no basis for the district court’s recusal.
                 PEEPLES v. COASTAL OFFICE PRODUCTS                    5
Office Prods., Inc., 203 F. Supp. 2d 432 (D. Md. 2002). Peeples
appeals.

                                   II.

   Peeples argues that as a matter of law he was on FMLA leave from
March 10, 2000, until April 5, 2000, because he was suffering from
a "serious health condition," namely depression. The FMLA allows
an employee with "a serious health condition that makes the
employee unable to perform the functions of the position of such
employee" to take up to 12 weeks of unpaid leave. 29 U.S.C. §
2612(a)(1)(D). An employee who takes such leave must be restored
to his former position upon return from leave. 29 U.S.C. § 2614(a)(1).
Before an employer’s duty to provide leave is triggered, however, an
employee must provide "adequate" and "timely" notice of the need for
covered leave. Carter v. Ford Motor Co., 121 F.3d 1146, 1148 (8th
Cir. 1997).

   Although an employee need not specifically mention the FMLA in
requesting leave, employers "are entitled to the sort of notice that will
inform them not only that the FMLA may apply but also when a
given employee will return to work." Collins v. NTN-Bower Corp.,
272 F.3d 1006, 1008 (7th Cir. 2001). Because the FMLA was
designed to "balance the demands of the workplace with the needs of
families," employers and employees are encouraged to communicate
with each other in an interactive process that helps each party fulfill
its needs. 29 U.S.C. § 2601(b)(1). Thus, "the FMLA presupposes that
employers and employees will cooperate and exchange information."
Peeples, 203 F. Supp. 2d at 447-48.

   To this end, the FMLA regulations encourage employers to gain
the information they need to make an FMLA assessment through both
informal and formal means. See 29 C.F.R. § 825.303. In accord with
these regulations, Coastal tried repeatedly to solicit information from
Peeples in order to assess his needs. However, Peeples refused to pro-
vide any information that might have triggered Coastal’s duties under
the FMLA. Indeed, Peeples was deliberately evasive and misled his
employer as to his true condition.

   The only information provided by Peeples to Coastal at the outset
of his long absence was an emergency room slip stating that he was
6                PEEPLES v. COASTAL OFFICE PRODUCTS
under no restrictions. Peeples, 203 F. Supp. 2d at 440. Over the next
week, Ziskind struggled to handle both his own responsibilities and
Peeples’ responsibilities as manager of the company’s largest and
busiest department. During this time, Ziskind received only a phone
call from Peeples indicating that he hoped to return to work the fol-
lowing week and a note from Dr. Braman stating that Peeples was
"not yet ready to resume work." Id. at 441.

   In the ensuing weeks, Coastal continued its attempts to get a clear
picture of Peeples’ status and needs. Each time he was contacted,
however, Peeples gave only the vaguest statements about his diagno-
sis and possible return date. In his conversations with both Ziskind
and Kim Hock, Peeples falsely indicated that his medical condition
was related to a thyroid disorder. At no time did either Peeples or his
physician advise Ziskind, or anyone else at Coastal, that Peeples was
suffering from a psychiatric condition.

   At the point when Harold Clasing became involved, Peeples had
been away from the office for three weeks with no explanation for his
absence or prognosis for his return. Despite this, Clasing tried in ear-
nest to contact Peeples once again in order to gain an understanding
of his condition. Peeples agreed to let Clasing speak with his physi-
cian, but "declined to participate in the call and therefore abjured any
opportunity to ensure that there was no miscommunication between
his employer and his doctor." Peeples, 203 F. Supp. 2d at 454. During
the ensuing phone call with Dr. Braman, the physician did not reveal
that Peeples was seeing a psychiatrist or that he could be expected to
return to work within a few weeks, but instead stated only that Pee-
ples’ mental condition made him unable to work at Coastal.

   It is clear from the record that Coastal "was utterly incapable of
making a preliminary determination as to whether Peeples’ absence
was justified . . . because Peeples and his doctor were providing
incomplete responses, indeed, dishonest responses, to defendant’s
informal requests for information." Id. (emphasis omitted). In such a
situation, when "notice of a possible serious medical condition is
deliberately withheld and false information is given, it cannot be said
that an employee has been terminated in violation of the FMLA." Gay
v. Gilman Paper Co., 125 F.3d 1432, 1436 (11th Cir. 1997). Peeples
did not satisfy the threshold requirements of the FMLA to provide
                 PEEPLES v. COASTAL OFFICE PRODUCTS                   7
Coastal with the information necessary to trigger its duties and obliga-
tions under the Act. Based on the limited information provided to it,
Coastal "not unreasonably determined, in good faith . . . that Peeples
was not going to return to the manager’s job." Peeples, 203 F. Supp.
2d at 455 (emphasis omitted). Therefore, Peeples termination did not
violate the FMLA.

                                  III.

  For the foregoing reasons, the judgment of the district court is

                                                          AFFIRMED.